DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Status of the Claims
This action is in response to papers filed 12/28/2020 in which claim 4 was previously canceled; and claims 8 and 10 were previously amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-3 and 5-10 are under examination.

Withdrawn Rejections
The rejection of claims 1-3, 5, 7-10 under 35 U.S.C. 103 as being unpatentable over Pablos (8 November 2007; US 2007/0259954 A1; previously cited) in view of Pickering (2 September 1993; WO 93/16708; previously cited) and Bighelaar et al (7 
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Pablos (8 November 2007; US 2007/0259954 A1; previously cited) in view of Pickering (2 September 1993; WO 93/16708; previously cited) and Bighelaar et al (7 May 2014; EP 2727472) and Lorenzon (24 November 2011; US 2011/0287104 A1), as applied to claims 2 and 5 above, and further in view of Marcussen et al (2 February 2008; US 2008/0031998 A1; previously cited), is withdrawn, in view of the new 103 rejection below.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bighelaar et al (7 May 2014; EP 2727472) in view of Lorenzon (24 November 2011; US 2011/0287104 A1), Pablos (8 November 2007; US 2007/0259954 A1; previously cited) and Pickering (2 September 1993; WO 93/16708; previously cited).
Regarding claims 1, 2 and 7, Bighelaar teaches granules of butyrate salt in a matrix of a fatty substance, wherein the granules is used as a feed additive in animal feed such as vegetable oil such as hydrogenated palm oil (Abstract; [0001], [0008]-[0021], [0025]-[0026] and [0030]-[0033]; claims 1, 2, 6-9 and 13-15). Bighelaar teaches the granules are further coated (Abstract; [0010], [0015] and [0023]-[0026]; claims 1, 8-10 and 13-15). Bighelaar teaches the butyrate salt is zinc butyrate ([0016]; claim 2). 
Bighelaar teaches further teaches the animal feed containing the coated granules of butyrate salt fed to the animal ([0001], [0016], [0030], [0031]; claims 14-15). Bighelaar teaches that butyrate salt such as zinc butyrate is well-established in the prior art for its 
While Bighelaar does not expressly indicate that the zinc butyrate is “encapsulated” in a granule having an internal three-dimensional network of channels to control the release of zinc butyrate from the granule, it would have reasonably obvious that the coated granules of zinc butyrate, wherein the zinc butyrate is mixed into a matrix of a fatty substance of Bighelaar would implicitly meet the claimed limitation of “said EZBA being encapsulated in a granule having an internal three-dimensional network of channels to control the release of zinc butyrate from the granule” because it is well-established in the prior art in view of Lorenzon, the incorporation of butyrate salts in coated granules such as those of Bighelaar are considered encapsulated, as the butyrate salts in both Bighelaar and Lorenzon are mixed into the lipid matrix (meeting the claimed internal three-dimensional network of channels) and such coated granules or encapsulate granules of butyrate salt not only minimize the unpleasant aroma/odor, but also provide slow and controlled release of the butyric acid compound in the intestine (Lorenzon: Abstract; [0004], [0013], [0015], [0016], [0021], [0023], [0026]-[0029], [0044], [0045] and [0049]).
While Bighelaar in view of Lorenzon does not expressly indicate that the encapsulated zinc butyrate is used for “improving intestinal integrity and reducing the effects of heat stress, enteric disease challenges and other intestinal stress conditions in humans and animals” as recited in claim 1, “improving feed intake, feed conversion and weight gain during heat stress or enteric disease challenge in humans and animals” as recited in claim 2, and “shortening the recovery period after a heat stress and/or 
Additionally, it is well-established in the prior art in view of Pablos and Pickering, the active ingredient of butyrate salts such as zinc butyrate improves productivity and growth promoting effect in animals by teaching that butyric acid was found to be effective as intestinal sanitizing agents and improvers of production parameters in livestocks, as well as, most effective for their bactericidal effect and growth stimulation of intestinal villi, which improve intestinal integrity and increase the absorption of nutrients (Pablos: abstract; [0006], [0014], [0017] and [0019]; Example 11). Pablos further teaches zinc and butyric acid combination displayed synergistic effect which boost the effectiveness of both substances in improving the production parameters and increases the bioavailability of the metal, permitting the use of zinc as promoter In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claims 3 and 9, Pablos teaches zinc butyrate can be fed in amount from about 220 ppm to about 2000 ppm (Example 11). As discussed above, the courts have stated where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" and even when the claimed ranges and prior art ranges do not overlap but are 
Regarding claims 5 and 10, as discussed above, Bighelaar provided guidance that the coated/encapsulated zinc butyrate product can contain more than 20% by weight or 40% by weight, which overlaps the concentration of between about 20% to about 60% of the claimed invention. It is noted that the courts have stated where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimal concentration of zinc butyrate to achieve the desired encapsulated zinc butyrate product improve productivity and growth promoting effect in animals, as well as, the intestinal integrity and increase the absorption of nutrients in the animal, and reducing the effect of heat stress in the animal. Thus, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of zinc butyrate in the encapsulated zinc butyrate would have been obvious before the effective filing date of Applicant’s invention. "Where the general conditions of a claim are 
Regarding claim 8, Bighelaar teaches the butyrate product is fed to pigs/piglets and poultry (Bighelaar: [0030]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant’s arguments on pages 4-8 of the Remarks filed 12/28/2020 relied solely on the 132 Declaration of Venkatesh Mani submitted on 12/28/2020 as the rebuttal for nonobviousness. The Examiner is not persuaded by Applicant’s arguments in view of the 132 Declaration of Venkatesh Mani.
	The “Venkatesh Mani” Declaration under 37 C.F.R. 1.132 filed 12/28/2020 is considered.

	In the Declaration, Mani declared that the encapsulated zinc butyrate of the claimed method allows for the controlled release of both zinc and butyric acid via the three-dimensional network all the way down the digestive tract to the site of action (the intestinal epithelial cells of the small and large intestine). In contrast to the encapsulated zinc butyrate of the claimed method produced by the steps of spray freezing a slurry of the zinc butyrate, Mani declared that the coated granules of Pablos and Bighelaar differed as these coated granules was coated with a pan coating, and once the outer coating is dissolved, the entire contents of the released at once then rapidly absorbed by the epithelial cells, and that while Lorenzon teaches an encapsulated butyrate salt, the butyrate salt in Lorenzon is sodium butyrate and not zinc butyrate. Mani further declared that Pickering teaches away from oral administration of zinc compound, as the non-oral routes of administration of zinc compound were preferred. (Declaration, paragraphs 3-4 and 9-18).

In response, the Examiner is not persuaded. As previously discussed, at paragraph 3 of the previously filed 132 Declaration dated 10/27/2020, Mani declared that the feature which provide the controlled release of zinc butyrate in the intestine is the matrix material that encapsulates the zinc butyrate. This is feature has been widely recognized in the prior art in view of Bighelaar and Lorenzon, 
As discussed above in the pending 103 rejection, it is well-established by Lorenzon, the incorporation of butyrate salts in coated granules such as those of Bighelaar are considered encapsulated, as the butyrate salts in both Bighelaar and Lorenzon are mixed into the lipid matrix (in other words, is the claimed internal three-dimensional network of channels) and such coated granules or encapsulated granules of butyrate salt not only minimize the unpleasant aroma/odor, but also provide slow and controlled release of the butyric acid compound in the intestine (Lorenzon: Abstract; [0004], [0013], [0015], [0016], [0021], [0023], [0026]-[0029], [0044], [0045] and [0049]; 
With respect to Pablos and Pickering, it is noted that said references of Pablos and Pickering as used in the pending 103 rejection, were used to establish that the active ingredient of butyrate salts such as zinc butyrate function to improve productivity and growth promoting effect in animals by teaching that butyric acid was found to be effective as intestinal sanitizing agents and improvers of production parameters in livestocks, as well as, most effective for their bactericidal effect and growth stimulation of intestinal villi, which improve intestinal integrity and increase the absorption of nutrients (Pablos: abstract; [0006], [0014], [0017] and [0019]; Example 11). Pablos further teaches zinc and butyric acid combination displayed synergistic effect which boost the effectiveness of both substances in improving the production parameters and increases the bioavailability of the metal, permitting the use of zinc as promoter substance, but keeping their level of inclusion in the feed within the established legal limits (Pablos: [0014]). Furthermore, Pickering establishes that the active ingredient of zinc substances such as zinc butyrate is used for the health of the animal including In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

	In the Declaration, Mani further declared that Fig. 2 of the application showed that cells treated with the encapsulated zinc butyrate improved the trans-epithelial resistance to the level of cells that are grown at normal temperature when compared to treatments of zinc or butyric acid separately as zinc sulfate or calcium butyrate. (Declaration, paragraph 5).

	In response, the Examiner is not persuaded. The evidenced from Fig. 2 of the specification is not persuasive because Bighelaar in view of Lorenzon teaches an encapsulated zinc butyrate. Applicant has not compared to the encapsulated zinc 

	In the Declaration, Mani further declared pages 7 and 9 of the attached exhibit (originally submitted to the Examiner on May 1, 2020) showed that the coated butyrate salt or unencapsulated zinc butyrate of Pablos was entirely released within the first hour and cannot be detected in the ileum of chicken intestines 28 days following administration. In contrast, Mani declared that the dissolution of encapsulated zinc butyrate of the claimed invention was significantly slower and more controlled over time and could still be detected in significant amounts in the ileum. (Declaration, paragraphs 7 and 8).

	In response, the Examiner is not persuaded. First, it is noted that the “attached exhibit” to which Mani was referencing to was a slideshow document that was attached to interview summary dated 05/01/2020, and thus, this document was only for discussion purpose during the interview and was not filed by Applicant as evidence of record. However, even if this document was filed by Applicant as evidence of record, such evidence would remain not sufficient to obviate the pending 103 rejection as set forth in this office action. As discussed above, it is well-established by Lorenzon, the incorporation of butyrate salts in coated granules such as those of Bighelaar are considered encapsulated, as the butyrate salts in both Bighelaar and Lorenzon are mixed into the lipid matrix (in other words, is the claimed internal three-dimensional network of channels) and such coated granules or encapsulated granules of butyrate salt not only minimize the unpleasant aroma/odor, but also provide slow and controlled release of the butyric acid compound in the intestine (Lorenzon: Abstract; [0004], [0013], [0015], [0016], [0021], [0023], [0026]-[0029], [0044], [0045] and [0049]; see 103 rejection, pages 5-6 of this office action). Thus, the alleged unexpected results of encapsulated zinc butyrate providing slower and more controlled over time and In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
	As a result, for at least the reasons discussed above, claims 1-3, 5 and 7-10 remain rejected as being obvious and unpatentable over the combined teachings of Bighelaar, Lorenzon, Pablos and Pickering in the pending 103 rejection as set forth in this office action.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bighelaar et al (7 May 2014; EP 2727472) in view of Lorenzon (24 November 2011; US 2011/0287104 A1), Pablos (8 November 2007; US 2007/0259954 A1; previously cited) and Pickering (2 September 1993; WO 93/16708; previously cited), as applied to claims 2 and 5 above, and further in view of Marcussen et al (2 February 2008; US 2008/0031998 A1; previously cited).
The methods of claims 2 and 5 are discussed above, said discussion are incorporated herein in its entirety.
However, Bighelaar, Lorenzon, Pablos and Pickering do not teach the excipients of claim 6.
Regarding claim 6, Marcussen teaches an animal feed composition comprising granules containing a zinc salt of an organic acid such as zinc butyrate, wherein the granules are prepared by known processes such as mixer, fluid bed, fluidized sprayer dryer, spray fluidizer, or an extruder, wherein the zinc salt of an organic acid is added to 
It would have been obvious to one of ordinary skill in the art modify the encapsulated zinc butyrate product of Bighelaar in view of Lorenzon to include excipients such as glucose and PEG derivatives, per guidance from Marcussen, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Marcussen provided the guidance for including excipients such as glucose and PEG derivatives to the coated granules which encapsulate the zinc butyrate so as to provide a resultant product that provides dissolution of the granule at a desired rate upon introduction of the granule into a liquid medium. Thus, an ordinary artisan provided the guidance from the prior art would looked to including excipients such as glucose and PEG derivatives to the coated granules containing zinc butyrate Bighelaar in view of Lorenzon with a reasonable expectation of achieving a zinc butyrate product with improved dissolution of the granule at a desired rate upon introduction of the granule into a liquid medium, and achieve Applicant’s claimed invention with reasonable success.
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant’s arguments on pages 8-9 of the Remarks filed 12/28/2020 relied solely on the 132 Declaration of Venkatesh Mani submitted on 12/28/2020 as the rebuttal for nonobviousness. The Examiner is not persuaded by Applicant’s arguments in view of the 132 Declaration of Venkatesh Mani.
	In the Declaration, Mani declared that the additives to the wax coating described in paragraph [0171] of Marcussen are provided to impart heat stability to the enzyme, and not to adjust the release rate of the encapsulated material. Thus, Mani declared that Marcussen does not teach or suggest a skilled artisan to use additives listed in claim 6 to modify the rate of characteristics of the encapsulated zinc butyrate. (Declaration, paragraphs 17-18).

	In response, the Examiner is not persuaded. It is noted that dependent claim 6 recites generically “the rate of release characteristics of the salt of zinc and butyric acid salt is controlled by additional excipients, selected from the group consisting of salts, ionic surfactants, non-ionic surfactants, simple or complex sugar molecules and inulin added as modifiers to hydrogenated vegetable fat used in the encapsulation.” Thus, at In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As such, the teachings from Marcussen remain to render obvious dependent claim 6 for the reasons discussed above, as well as, for the reasons discussed in the pending 103 rejection.



New Objection
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  the recitation of “a human or an animal” in line 3 of said claims is suggested to be amended to “the human or the animal” so as there is proper antecedent basis to humans and animals in the preamble of the claims.  Appropriate correction is required.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DOAN T PHAN/Primary Examiner, Art Unit 1613